Title: From John Adams to Nathaniel Barber Jr., 24 July 1776
From: Adams, John
To: Barber, Nathaniel Jr.


     
      Sir
      Philadelphia July 24. 1776
     
     Your Letter of the 15th. instant came duely to Hand, by Yesterdays Post. I shall be happy to render you any Service in my Power, But I conceive the most regular Method will be for you to make application to General Ward, and request him to make a Representation of your Affair to Congress, either directly, or through General Washington. In this Mode, I conceive there will be no difficulty in obtaining Captains Pay for yourself and fifteen dollars Per Month for the two Conductors under you.
     If I were to move in Congress, or in the Board of War, for these Establishments, for Want of Sufficient Information of the Nature and Duties of your Office, I should not be so likely to succeed, as if the Proposition came from the Commander in Chief in your department. I am, your humble Servant
    